Citation Nr: 0601084	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected old infarct in right PCA distribution 
consistent with emboli and history of transient ischemic 
attacks (stroke residuals).

2.  Entitlement to an increased rating in excess of 30 
percent for service-connected status post aortic valve 
replacement, organic heart disease, hypertensive 
cardiovascular disease with left ventricular hypertrophy with 
subacute bacterial endocarditis (heart condition) prior to 
March 22, 2005, and in excess of 60 percent thereafter.

3.  Entitlement to an initial compensable rating for service-
connected hypertension.

4.  Entitlement to service connection for a vision condition.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for an inguinal hernia.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION


The veteran had active military service from September 1969 
to September 1971 and December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

By a rating decision issued in April 2003, the RO denied the 
veteran's claims for an increased disability rating in excess 
of 30 percent for his service-connected heart condition and 
service connection for a vision condition, arthritis and a 
hernia.  A Notice of Disagreement was received in June 2003.  
A Statement of the Case was issued in March 2004.  A timely 
appeal was received in May 2004.  By rating decision issued 
in June 2005, the RO granted an increased rating to 60 
percent for the veteran's heart condition effective March 22, 
2005.

By a rating decision issued in March 2004, the RO granted 
service connection for stroke residuals evaluated as 10 
percent disabling.  A Notice of Disagreement as to the 
evaluation of 10 percent was received in March 2004.  A 
Statement of the Case was issued in July 2004.  A timely 
appeal was received in September 2004.  

By a rating decision issued in April 2005, the RO granted 
separate service connection for hypertension evaluated as 
noncompensable, and denied a claim for TDIU.  A Notice of 
Disagreement was received in April 2005.  A Statement of the 
Case was issued in June 2005.  A timely appeal was received 
in August 2005.  

The veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
October 2005.


FINDINGS OF FACT

1.  The veteran's service-connected stroke residuals are not 
productive of impairment of motor, sensory or mental 
function.

2.  Prior to March 2005, the veteran's service-connected 
heart condition was not productive of congestive heart 
failure, a workload of 5 METs or less, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
As of March 2005, the veteran's service-connected heart 
condition has not been productive of chronic congestive heart 
failure, a workload of 3 METs or less, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

3.  The veteran's service-connected hypertension is 
productive of no more than a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.

4.  The medical evidence does not show that the veteran has a 
current vision condition.

5.  The veteran's arthritis in his hip, neck and shoulder is 
not proximately due to or the result of his service-connected 
heart condition; nor is it related to any injury or disease 
incurred in service.

6.  The veteran's inguinal hernia is not proximately due to 
or the result of his service-connected heart condition; nor 
is it related to any injury or disease incurred in service.

7.  The evidence does not show that the veteran is unable to 
attain and/or maintain substantially gainful employment due 
to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for stroke residuals are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.120 and 
4.124a, Diagnostic Code 8007 (2005).

2.  The criteria for an increased disability rating in excess 
of 30 percent for the veteran's heart condition are not met 
prior to March 22, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7016 
(2005).

3.  The criteria for an increased disability rating in excess 
of 60 percent for the veteran's heart condition are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 
4.104, Diagnostic Code 7016 (2005).



4.  The criteria for an initial disability rating of 10 
percent, but no higher, for hypertension are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.104, Diagnostic Code 7101 (2005).

5.  Service connection for a vision condition is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

6.  Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).

7.  Service connection for an inguinal hernia is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

8.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
February 2003, June 2004 and December 2004, prior to the 
initial AOJ decision.  These letters advised the veteran of 
the first, second and third elements as stated above.  By 
means of the various ratings, statements of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims.  He also was provided the text of 
the relevant regulation implementing the law with respect to 
this notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  

Although the notice letters provided to the veteran do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other VA 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  VA has, therefore, 
complied with these notice requirements, and any error as to 
the timing of the notice provided is harmless.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from January 
1994 through April 2005.  The RO also obtained private 
treatment records identified by the veteran, and he submitted 
other private treatment records.  The veteran was notified in 
the rating decisions, Statements of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

In relation to the veteran's increased rating claims, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in March 
2003, August 2003 and March 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disabilities 
since he was last examined.  The veteran has not reported 
receiving any recent treatment other than at VA, which 
records were obtained, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.   

In relation to the service connection claims, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  

The veteran was not provided specific VA examinations in 
connection with his service connection claims but he was 
examined for complaints of his vision and arthritis at the 
August 2003 VA examination.  However, examination is not 
needed because there is no competent evidence that either he 
has a current disability or, if he does, that it may be 
associated with his military service or it is secondary to a 
service-connected disability.  His service medical records 
show no pertinent complaints or diagnoses and, although the 
veteran has alleged these conditions are secondary to his 
service-connected heart condition, no medical records were 
provided to support his claims.  Since there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed vision condition, arthritis and 
inguinal hernia and the veteran's military service, or any 
service-connected disability, VA examination was not needed.  
38 C.F.R. § 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis - Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claims for higher ratings for stroke residuals 
and hypertension are original claims that were placed in 
appellate status by his disagreement with the initial rating 
awards.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  On the other hand, he 
seeks entitlement to an increased rating for his service-
connected heart condition, and thus the present level of the 
disability is the primary concern for this claim.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Residuals of a Stroke

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function.   
Special consideration should be given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, 
injury to the skull, etc.  In rating disability from the 
conditions in the preceding sentence, reference should be 
made to the appropriate schedule.  38 C.F.R. § 4.120 (2005).

The service-connected disability in this case is rated under 
Diagnostic Code 8007, which addresses an embolism of the 
brain vessels, and provides a 100 percent rating for the 
vascular conditions for six months, and then a minimum rating 
of 10 percent thereafter for any residuals.  38 C.F.R. § 
4.124a, Diagnostic Code 8007 (2005).  As indicated earlier, 
neurological conditions and their residuals are to be rated 
in proportion of the impairment of motor, sensory, or mental 
function.

Additionally, the schedule requires that there be 
ascertainable residuals for the 10 percent minimum rating for 
residuals under Diagnostic Codes 8000 through 8025.  
Determinations as to the presence of residuals not capable of 
objective verification, such as headaches and dizziness, must 
be approached on the basis of the diagnosis recorded.  
Subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other 
disease, or no disease.  It is of exceptional importance that 
when ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  38 C.F.R. § 4.124a, Note to Diagnostic Codes 8000 
through 8025 (2005). 

The veteran was service-connected in November 2003 for 
residuals of a stroke that he suffered in 1994 as secondary 
to his service-connected heart condition, which was evaluated 
as 10 percent disabling.  He complains of having "mini 
strokes" which cause generalized weakness, numbness in the 
left side of his face and left arm, dizziness, and heart 
palpitations.  

A medical treatment record from January 1994 shows that the 
veteran was diagnosed to have previously had a stroke.  At 
that time, however, the veteran reported he was stable 
without recurrent neurologic symptoms.  The veteran was 
hospitalized in March 1994 for a bacterial infection.  During 
his hospital stay, a tomography scan of the head revealed an 
old infarct.  Subsequent medical treatment records show that 
the veteran has a history of transient ischemic attacks, but 
there is no evidence of any recent attacks.  A CT scan of the 
head in March 2005 confirmed that there is evidence of an old 
infarct in the right PCA distribution consistent with an 
emboli in a patient with endocarditis.

The veteran underwent a VA neurological examination in August 
2003.  The veteran reported having transient ischemic attacks 
and receiving treatment for that problem, and having a small 
stroke that was found on CT of his head in 1994.  He reported 
working on an assembly line with compressors.  He had no 
complaints of residuals from his stroke.  Neurological 
examination was completely within normal limits.  The 
examiner stated that the veteran does not appear to have any 
residuals from previous stroke or strokes.   The examiner did 
note that the veteran is on Coumadin as a result of the 
veteran's aortic valve replacement in order to decrease the 
likelihood that the veteran would form emboli from small 
clots that could cause the transient ischemic attacks and/or 
a stroke.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for stroke 
residuals.  There is no medical evidence that the veteran has 
any neurological residuals from the stroke.  There is 
evidence, however, that the veteran is on Coumadin therapy to 
reduce the possibility of any further stroke or the transient 
ischemic attacks he had in the past.  The veteran does 
complain of periods of dizziness and numbness of the left 
side of his face and his left arm.  These symptoms may be 
consistent with the stroke residuals, although they may also 
be from his heart condition and hypertension.  In considering 
the veteran's overall disability picture, the Board finds 
that it is consistent with a 10 percent rating as provided by 
Diagnostic Code 8007.  The veteran is not entitled to a 
higher rating because he is more than six months post stroke 
and there are no other objectively measurable residuals that 
could provide a higher rating under a different diagnostic 
code.  

Furthermore, consideration also must be given to assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2005), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's stroke residuals 
have resulted in any hospitalization or other extensive 
treatment regimen.  Except for being on a blood thinner, 
there is no evidence of additional treatment for any stroke 
residuals.    In addition, there is no contention or evidence 
of record showing that it interferes with any employment to a 
degree that would render the application of the regular 
schedular standards impractical.  In fact, the evidence shows 
that the veteran can do the activities of daily living.  His 
symptoms consist of occasional dizziness and numbness but no 
objective neurological problems were found on examination.  
The rating schedule contemplates such impairment.  He does 
not have any symptoms from his service-connected disorder 
that are unusual or are different from those contemplated by 
the schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Extraschedular consideration is, therefore, not warranted.

For the forgoing reasons, an initial disability rating in 
excess of 10 percent is not warranted, and the veteran's 
appeal is denied.

Heart Condition

The veteran's service-connected heart condition is rated 
under Diagnostic Code 7016.  Under that code, a 100 percent 
rating is to be assigned for disability associated with an 
aortic valve replacement, effective for at least a six-month 
period beginning with the date of hospital admission for the 
valve replacement.  38 C.F.R. § 4.104, Diagnostic Code 7016, 
Note (2005).  Thereafter, the appropriate disability rating 
shall be determined by mandatory VA examination.  Id.  

Diagnostic Code 7016 further provides for a continuing 100 
percent rating when there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  More than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent disability rating.  A 30 percent 
evaluation is assigned where the evidence shows a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina,  dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  Id.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2005).   

The veteran's heart condition was rated as 30 percent 
disabling until March 22, 2005 when an increase to 60 percent 
was granted.  The veteran claims that his heart condition is 
worse than 60 percent disabling.  He testified that he 
suffers approximately twice a week from episodes when he says 
his blood pressure rises; he becomes dizzy, short of breath 
and weak; and his vision blurs.  He testified that these 
episodes are usually brought on by exertion and are relieved 
by rest.  He testified that these episodes interfered with 
his work as they would occur when he was lifting compressors 
which weigh about 70 to 80 pounds, and he would have to 
either stop and rest or leave work entirely.  

Treatment records show that the veteran continues to be 
treated by a cardiologist for his heart condition.  The 
treatment records show the veteran has consistently denied 
any syncope, near syncope, palpitations, paroxysmal nocturnal 
dyspnea, orthopnea, edema, dysarthria, focal weakness, 
chills, fever or bleeding.  

At a VA heart examination in March 2003 the veteran 
complained of pain occurring in the sternal area right over 
the site of his wires, present since his surgery.  He also 
complained of weak spells in the morning and chest pain 
weekly, described as "a twinge or pinch" that comes and 
goes very fleetingly.  He reported feeling short of breath 
with activity that comes and goes with lifting, bending or 
exercise.  He also reported having a difficult time at work 
due to shortness of breath, fatigue and worsening arthritic 
symptoms.  He denied any chest pain or shortness of breath 
during sleep.  His wife reported that the veteran has had 
multiple strokes, that his eyes run water, that he feels hard 
of hearing, and that he is forgetful, irritable and 
depressed.  Physical examination was essentially normal 
except there was a positive click and a grade 2/6 systolic 
murmur in the left sternal border.  Rate and rhythm were 
regular.  There was no gallop, bruit or rub, and no jugular 
venous distention.  Diagnosis was endocarditis, status post 
dental procedure requiring aortic valve replacement by 
history with chest pain occurring randomly and fleetingly; 
shortness of breath with exertion, bending and lifting; and 
limited exercise tolerance due to easy fatigue and shortness 
of breath, and sleep disturbance.  An echocardiogram showed 
borderline left atrial enlargement with overall normal left 
ventricular systolic function; moderate left ventricular 
hypertrophy; borderline mitral valve prolapse; prosthetic 
valve in the aortic position which appeared to be functioning 
normally; very mild aortic insufficiency; and no effusion, 
vegetation, or thrombus.  An exercise tolerance test measured 
his workload tolerance as 10.10 METs.  The impression was 
that the maximal exercise tolerance test was clinically and 
electrocardiographically negative for exercise-induced 
myocardial ischemia.  

Private treatment records from an August 2003 hospitalization 
for a bacterial infection include the report of an 
echocardiogram.  The findings of the echocardiogram showed 
preserved left ventricular systolic function with an ejection 
fraction of 60 percent.  An exercise tolerance test was not 
performed.  Later in August 2003, the veteran underwent 
another echocardiogram at the VA Medical Center, which 
revealed normal left ventricular systolic function with an 
ejection fraction of approximately 55 to 60 percent and mild 
left ventricular hypertrophy.  

The veteran underwent a second VA examination in March 2005 
for his heart condition.  The veteran complained of episodes 
that he described as "mini strokes" during which he feels 
generalized weakness, tightness and numbness across the 
shoulder and posterior neck, dizziness, nausea, diaphoresis 
and palpitations.  He denied any actual loss of consciousness 
or associated chest pain.  He reported these episodes occur 
approximately once a week usually at work with heavy lifting 
and physical labor.  He reported dyspnea on exertion, but 
denied shortness of breath at rest, and that he is easily 
fatigued.  Cardiovascular examination revealed regular rate 
and rhythm, normal S1 and S2, and valve click.  Chest 
examination was clear to auscultation.  An electrocardiograph 
showed normal sinus rhythm, but there were T-wave 
abnormalities suggestive of anterolateral ischemia.  An 
echocardiogram revealed moderate left ventricular 
hypertrophy, mildly depressed left ventricular systolic 
function, and an ejection fraction of 45 to 50 percent.  An 
exercise tolerance test measured the veteran's workload 
tolerance as 10.10 METs.  The diagnoses were hypertension 
with left ventricular hypertrophy, history of bacterial 
endocarditis status post aortic valve replacement as seen in 
echocardiogram, hyperlipidemia, history of transient ischemic 
attacks and embolic stroke, chronic anticoagulation, and 
atypical chest pain as shown by abnormal electrocardiograph.  
The examiner noted that the veteran was sent to the 
Cardiology Clinic after the examination for an assessment of 
his episodes of dizziness and generalized weakness.  The 
impression was postural hypotension due to his medications 
causing these symptoms, and one of his blood pressure 
medications was adjusted.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran is not entitled to a disability rating higher 
than 30 percent prior to March 22, 2005 because the evidence 
does not show that the veteran had more than one episode of 
acute congestive heart failure in the previous year; a 
workload of less than or equal to 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection factor of 30 to 50 
percent.  Rather the evidence shows that the veteran's 
workload tolerance was 10.10 METs; and that, although there 
was mild left ventricular hypertrophy, he had normal left 
ventricular systolic function with an ejection fraction of 
approximately 55 to 60 percent.  This evidence is consistent 
with the criteria for a 30 percent rating.  

As of March 22, 2005, the veteran's heart condition has been 
evaluated as 60 percent disabling.  This is due to the 
echocardiogram done in conjunction with the March 2005 VA 
examination that revealed the veteran had mildly depressed 
left ventricular systolic function, moderate left ventricular 
hypertrophy, and an ejection fraction of 45 to 50 percent.  
The ejection fraction of 45 to 50 percent is consistent with 
a 60 percent disability rating under Diagnostic Code 7016.  A 
higher rating is not warranted because there is no evidence 
that the veteran suffers from chronic congestive heart 
failure; workload of 3 METs or less; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

The Board notes that the veteran has complained of and 
testified of episodes of dizziness, palpitations and 
generalized weakness.  However, the March 2005 VA examination 
report and a Cardiology Clinic treatment record show that 
these symptoms were related to postural hypotension caused by 
one of the veteran's hypertension medications.  It is noted 
that his medication was adjusted and there is no additional 
medical records showing any further complaints of or 
treatment for this condition.  The veteran is, therefore, not 
entitled to a disability rating higher than 30 percent prior 
to March 22, 2005, or higher than 60 percent thereafter based 
upon the schedular criteria.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2005), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's heart condition has 
resulted in any recent hospitalization or other extensive 
treatment regimen except for regular follow up visits with 
his cardiologist.  In addition, there is no contention or 
evidence of record showing that it interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  The veteran has 
a significant heart impairment which the rating schedule 
contemplates in the rating criteria.  He does not, however, 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Extraschedular consideration is, therefore, not warranted.

For the foregoing reasons, the veteran is not entitled to a 
higher disability rating for his service-connected heart 
condition, and his appeal is denied.

Hypertension

VA regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(2005).  

Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), provides 
for a 60 percent rating when diastolic pressure is 
predominantly 130 or more; a 40 percent rating when diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 100 
or more, systolic pressure is predominantly 160 or more, or 
an individual has a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Code 7101 (2005).  Note 1 to 
Diagnostic Code 7101 requires that hypertension or isolated 
systolic hypertension be confirmed by readings taken two or 
more times on at least three different days.  

Objective medical evidence, from the period of July 1998 to 
March 2005, shows from blood pressure readings that the 
veteran's systolic pressure ranged from 112 to 220, and the 
veteran's diastolic pressure ranged from 74 to 140.  Applying 
the rating criteria to the veteran's blood pressure readings, 
the Board finds that the criteria for a 10 percent disability 
rating are met.  The medical evidence shows that the veteran 
has been on almost continuous medication to control his 
hypertension since 1991.  During those periods when his 
medication was reduced or he was off his medications, his 
diastolic pressure increased to 100 or more.  The Board thus 
finds that the veteran meets the criteria for a 10 percent 
rating for an individual with a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.

The veteran is not entitled to a higher evaluation, however, 
because the medical evidence does not show that his diastolic 
pressure was predominantly 110 or more, which is required for 
hypertension to be evaluated as 20 percent disabling.  The 
medical evidence only revealed one diastolic pressure reading 
over 110 and that was reported by his wife from a home check.  

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran is entitled to an initial disability rating 
of 10 percent, but no higher, for his service-connected 
hypertension.





III.  Analysis - Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

Furthermore, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 2002) "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran has claimed service connection for a vision 
condition, arthritis and an inguinal hernia as secondary to 
his service-connected heart condition.  

Vision Condition

The veteran contends that since his heart surgery in 1991 his 
vision has dimmed.  He also states that he has episodes of 
dizziness and generalized weakness during which his vision 
becomes blurry.  He relates this to his service-connected 
heart condition.  

The Board has reviewed all the available evidence, and does 
not find any evidence indicating that the veteran has a 
current visual impairment.  There are no treatment records at 
all related to the veteran's vision.  Rather it appears from 
the veteran's complaints that his alleged vision condition is 
a symptom of the episodes of postural hypotension he has been 
having rather than an actual physical impairment of his eye 
sight.  

In general, service connection requires that there be a 
chronic disability to service connect.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  This is contrasted 
with symptoms or laboratory findings which may indicate the 
presence of an irregularity, but do not, in and of 
themselves, constitute a disability.  In this case, the 
veteran's vision complaints represent a symptom, rather than 
an actual disability.  Thus, service connection is not 
warranted.

Arthritis

The veteran contends that he has arthritis in his right hip, 
his shoulder and neck, and that this is related to his heart 
surgery, or related directly to his military service.

A review of the medical evidence shows that, by x-ray taken 
in March 1994, the veteran was shown to have low cervical 
spondylosis.  Additionally, a June 2002 treatment record 
shows the veteran had hip pain with the onset following a 
left foot injury with a period of limping.  He also had right 
shoulder pain associated with a change in his job description 
requiring a significant increase in physical exertion with 
pulling of heavy equipment in a manufacturing environment.  
Current treatment records do not list arthritis on the 
veteran's problems list for which he is treated at the VA 
Medical Center, and do not show any recent complaints or 
treatment.

Giving the veteran the benefit of the doubt, the Board finds 
that the veteran currently has arthritis in his hip, neck and 
right shoulder.  The preponderance of the evidence, however, 
is against finding that this is related to either his 
military service or his service-connected heart condition.  
The medical evidence shows that the onset of his hip pain was 
not until 2002 and was related to a foot injury.  The same 
medical record shows that his shoulder pain is work related.  
As for the veteran's neck, the only evidence of arthritis in 
the neck is the March 1994 x-ray.  There is no current 
finding, nor is there any opinion relating the low cervical 
spondylosis found on the March 1994 x-ray with the veteran's 
service-connected condition or with any injury or disease 
incurred in service.  A review of the service medical records 
does not reveal any injuries to or treatment for the 
veteran's hip, right shoulder and neck while on active duty.  
Service connection is, therefore, not warranted.

Inguinal Hernia

The veteran contends that he has a hernia that is either 
related to his military service or is secondary to his 
service-connected heart condition.

The medical evidence shows that the veteran was diagnosed to 
have a right inguinal hernia in June 2002.  This treatment 
record shows that the veteran reported first noticing the 
hernia three months prior, and symptoms began as soreness and 
have progressed to a pain rated 8 out of 10.  He underwent 
hernia repair in August 2002.  There is no record of any 
residuals from or further problems with this hernia 
subsequent to the hernia repair.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
First, the evidence does not show that the hernia is related 
to the veteran's military service.  The service medical 
records are silent for complaints of or treatment for a 
hernia or any kind of injury that may have caused a hernia.  
Furthermore, according to the treatment records, the veteran 
did not notice the hernia until approximately 11 years after 
his discharge from his last period of active service.  The 
Board notes that the veteran worked on an assembly line, and 
the treatment records in June 2002 indicate that around this 
time the veteran's job description had changed requiring a 
significant increase in physical exertion with pulling of 
heavy equipment.  The veteran testified that his work 
required him to lift approximately 70 to 80 pounds at a time.  
Given the time lapse between the veteran's discharge from his 
last period of active service and the onset of his inguinal 
hernia as well as the change in the veteran's work 
responsibilities around the same time, the preponderance of 
the evidence is against finding that the veteran's inguinal 
hernia is related to any injury or disease incurred during 
his active service.  

Second, there is no evidence that the veteran's hernia is 
proximately due to or the result of his service-connected 
heart condition.  The veteran's heart surgery was in December 
1991, and he was not diagnosed with the hernia until June 
2002, making it unlikely that the hernia is related to his 
heart surgery.  As for his continued heart condition, there 
is nothing in the medical records to indicate that his heart 
condition could have caused this hernia.  The preponderance 
of the evidence, therefore, is against finding that the 
inguinal hernia is secondary to the veteran's service-
connected heart condition.

Having found that the veteran's inguinal hernia is not 
related to his active service or his service-connected heart 
condition, service connection is not warranted.


IV.  Analysis - TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for three disabilities, 
which are his heart condition evaluated as 60 percent 
disabling since March 2005 (previously evaluated as 30 
percent), stroke residuals evaluated as 10 percent disabling, 
and hypertension evaluated as 10 percent disabling by this 
decision.  Thus, he meets the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a) (2005).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to his service-
connected disability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran claims he is unable to work due to his service-
connected disabilities.  Specifically he contends that he has 
episodes of dizziness, generalized weakness, blurred vision, 
and palpitations which are triggered by exertion and these 
episodes disrupt his ability to work.  He also complained of 
his arthritis affecting his ability to work, but as 
previously discussed he has not been service-connected for 
this condition.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for TDIU.  The veteran testified that he quit his job because 
he "couldn't hold a job now like I should or I was having to 
leave frequently to come home because I would get sick from 
dizziness and weakness spells."  He testified that he would 
leave work sometimes twice a week.  He testified that he 
worked on an assembly line and was required to lift 
compressors weighing 70 to 80 pounds approximately 12 to 13 
times a day, and that doing this would make him feel weak and 
dizzy and his heart would palpate.  

The medical evidence shows that the veteran was diagnosed to 
have postural hypotension that caused his symptoms of 
dizziness, palpitations and generalized weakness; and that 
this was a side affect of his medications.  His medications 
were adjusted, and there is no medical evidence that the 
veteran continues to have these episodes.  

Furthermore, the veteran worked until July 2005 despite 
having these episodes.  There is no evidence that the veteran 
was disciplined by his employer because of any attendance 
problems, or that he was released from his job because of his 
service-connected disabilities.  The veteran was sent VA 
Forms 21-8940, Application for Increased Compensation Based 
on Unemployability, and 21-4192, Request for Employment 
Information.  Neither he nor his employer(s) returned those 
documents in support of his claim.  
 
There is also no medical evidence that the veteran is 
unemployable due to his service-connected disabilities.  On 
the contrary, a statement from his treating cardiologist at 
VA indicates that the veteran is unlimited in his activity 
and remains fully capable, except for having to avoid the 
most strenuous of activities that would cause extreme 
exertion which might possibly have of an adverse effect on 
his cardiac condition.  Thus there appears to be no medical 
reason that the veteran could not attain and maintain more 
sedentary employment than his last employment.

In support of his claim, the veteran submitted a statement 
from his spouse.  She listed conditions that she believes the 
veteran is suffering from, and stated that all f these 
problems are affecting the veteran's ability to function well 
enough to work daily.  Although the Board sympathetically 
considered this statement in support of the veteran's claim, 
it finds her statement to be unpersuasive on this issue.  
First, many of the problems listed as affecting the veteran 
are not disabilities for which the veteran has been service 
connected.  In considering TDIU, the Board can only consider 
the affect of service-connected disabilities on the veteran's 
ability to attain and maintain substantially gainful 
employment.  Non-service connected disabilities cannot be 
considered.  Furthermore, many of the conditions listed are 
not supported by the veteran's medical treatment records.  
For example, there is no medical evidence that the veteran is 
diagnosed to have chronic fatigue syndrome, irritable bowel 
syndrome or gastroesophageal reflux disease.  Although the 
veteran's wife is competent to state what she has witnessed 
the veteran experience, she is not competent to provide a 
medical opinion as to the veteran's medical condition.  She 
has not shown, nor claimed, that she is a medical expert, 
capable of rendering such medical opinion.  Therefore, any 
opinion she has given is insufficient to demonstrate that the 
claimed conditions are due to the veteran's service-connected 
disabilities or that they are related to the veteran's 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For the foregoing reasons, TDIU is not warranted, and the 
veteran's appeal is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected old infarct in right PCA distribution 
consistent with emboli and history of transient ischemic 
attacks (stroke residuals) is denied.

Entitlement to an increased rating in excess of 30 percent 
for service-connected status post aortic valve replacement, 
organic heart disease, hypertensive cardiovascular disease 
with left ventricular hypertrophy with subacute bacterial 
endocarditis (heart condition) prior to March 22, 2005, and 
in excess of 60 percent thereafter, is denied.

Entitlement to an initial increased rating of 10 percent, but 
no higher, for hypertension is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to service connection for a vision disability is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for an inguinal hernia is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


